Exhibit 10.86

 

PROMISSORY NOTE

 



U.S. $175,000.00   Bound Brook, New Jersey     October___, 2014

  

FOR VALUE RECEIVED, the undersigned (hereinafter referred to as "Borrower" or
"Maker") promises to pay to the order of JAMES R. SOLAKIAN (hereinafter referred
to as "Payee" or “Lender”); Payee or Lender, together with any subsequent
holders hereof, (hereinafter collectively referred to as "Holder" or “Note
Holder”) at Lender's address at 654 N. Meadow Drive, Bound Brook, New Jersey
08805, or at such other place as Holder shall designate from time to time, the
principal sum of ONE HUNDRED SEVENTY FIVE THOUSAND ($175,000.00) U.S. DOLLARS,
representing the proceeds of a Commercial Loan made and disbursed, or to be made
and disbursed, in accordance with the terms and provisions of a TERM SHEET and
all interest and fees due on this Note (computed on the basis of 365 days and
charged on the actual number of days elapsed) as set forth herein:

 

1.             PURPOSE OF LOAN AND NOTE. This Note evidences a Commercial Term
Loan in the amount of exactly ONE HUNDRED SEVENTY FIVE THOUSAND ($175,000.00)
U.S. DOLLARS (hereinafter referred to as “the Loan” or “this Loan” or “Term
Loan”), made to be used for Borrower’s business purposes. The following
documents and instruments evidencing or securing or concerning the Loan are
collectively called the “Loan Documents”:

 

  A. The TERM SHEET.         B. The COMMERCIAL LOAN AND SECURITY AGREEMENT.    
    C. This PROMISSORY NOTE.

 









Page 1 of 36 Initials _____ _____

 

 

  D.

COLLATERAL: Assignment Letter to Lender of up to $250,000.00 from the proceeds
of the sale of the Maker’s 2014 NJ Technology Business Certificate. The Board of
Directors of the Corporation has approved and duly notified New Jersey Tax
Transfer Corporation to withhold an additional $250,000.00 in escrow until 90
days from the full repayment of this $175,000.00 loan to James R. Solakian from
the $1,300,000.00 anticipated proceeds from the 2014 New Jersey Technology
Business Tax Certificate.

        E. PERSONAL GUARANTY: Michael D. Francis will provide a personal
guaranty and a certified financial statement which are to be incorporated into
the Loan Documents and provide at closing to the Lender.         F. Corporate
Resolution Authorizing: (1) the Loan; (2) the execution of all of the Loan
Documents by the Corporation; (3) the Collateral consisting of the Assignment
including direct payment of up to $250,000.00 from the proceeds of the sale of
the 2014 NJ Technology Business Tax Certificate to Lender, and (4) the
applicable Representations and Warranties and the Indemnity.         G.

Corporate Warranty that: (1) the Collateral is fully assignable free and clear
of all liens and/or claims; (2) there is no pending material litigation against
the Borrower, including its Divisions and Subsidiaries, if any; and (3) the
Corporation will indemnity and hold harmless the Lender as to any and all claims
asserted against: (a) the Collateral; and/or (b) the Lender concerning the Loan
and/or the assignment of the Collateral.

      H.The CERTIFICATION OF BUSINESS PURPOSE OF BORROWER      I.The COMPLIANCE
AGREEMENT of BioNeutral Group, Inc.

 

The terms of each of the Loan Documents are specifically incorporated herein by
reference and made a part hereof. In addition, the terms of each of the Loan
Documents are specifically incorporated by reference into and made a part of
each of the other Loan Documents.

 

2.            TERM OF LOAN. This Note shall be due and payable the sooner of May
5, 2015 (hereinafter referred to as the "Maturity Date") or upon the "Collateral
Payment Date" (as defined herein).

 







Page 2 of 36 Initials _____ _____

 

 

As used herein the term “Collateral Payment Date” means the date that the
Company receives the proceeds from the sale of the Maker’s 2014 NJ Technology
Business Certificate proceeds (the “Collateral”) has been assigned to the
Lender.

  

3.             INTEREST RATE. The Maker shall pay the Lender interest on the
unpaid principal balance of the Term Loan from the date of this Note until the
Maturity Date or the Collateral Payment Date at the rate of twenty (20%) percent
per year. Interest will be calculated on the basis of a year of 365 days for the
actual number of days in each interest period. In no event will the rate of
interest hereunder exceed the maximum rate allowed by law.

 

Upon the happening of any Event of Default as provided for in this Note, or on
May 5, 2015 (the “Maturity Date”), or on the Collateral Payment Date, the entire
amount of interest, principal and any other sums due under this Note shall
become due and payable immediately and interest shall accrue thereafter at a
rate of interest equal to twenty (20%) percent per annum (the "Default Rate").
Interest will be calculated on the basis of a year of 365 days for the actual
number of days in each interest period. In no event will the rate of interest
hereunder exceed the maximum rate allowed by law.

 

4.             PAYMENTS OF PRINCIPAL AND INTEREST. All of the principal,
together with any interest and any other charges owed under this Note are
payable in full on the Maturity Date or the Collateral Payment Date, whichever
occurs first. Interest will be charged on unpaid principal until the full amount
of principal has been paid. Any payment hereunder received by Holder, other than
a partial prepayment of principal and interest due hereunder, shall be applied
first to satisfaction of all costs of collection (if Maker is delinquent in its
payments hereunder), then to payment of non-interest and non-principal amounts
payable pursuant to this Note, then to all accrued but unpaid interest on the
outstanding principal balance hereof, and then to reduction of the principal
amount hereof.

 







Page 3 of 36 Initials _____ _____

 

 

All payments will be made at 654 N. Meadow Drive, Bound Brook, New Jersey 08805
or at a different place if required by the Holder.

 

5.             LATE CHARGE. Maker shall pay Holder a late charge equal to five
(5.00%) percent of any amount not paid within seven (7) days after said amount
is due, not as a penalty, but as liquidated damages to Holder for such late
payment. Holder shall have no obligation to accept any late payment not
accompanied by the late charge. The purpose of the Late Charge to reimburse the
Lender for the extra expense involved in handling delinquent payments. The Maker
acknowledges that: (a) the Late Charge is a material inducement to the Lender to
make the Loan; (b) the Lender would not have made the Loan in the absence of the
agreement of the Maker to pay the Late Charge; (c) such Late Charge represents
compensation to the Lender for the increased risk to the Lender that this Note
will not be repaid by the Maker; and (d) the Late Charge is not a penalty and
represents a reasonable estimate of (i) the cost to the Lender in allocating
Lender’s resources (both personal and financial) to the ongoing review,
monitoring, administration and collection of this Note and (ii) compensation to
the Lender for losses resulting from the Maker's default that are difficult to
ascertain.

 

6.             PREPAYMENT PRIVILEGE. Maker has the right to make full payment of
the principal or interest or charges at any time before it is due without paying
any prepayment charge. When Maker makes full prepayment, Maker will tell the
Note Holder in writing that Maker is doing so.

 







Page 4 of 36 Initials _____ _____

 

 

7.             COLLATERAL. As consideration to the Lender by the Borrower for
this Loan, an ASSIGNMENT of up to $250,000.00 from the approximate amount of
$1,300,000.00 proceeds from the sale of the Maker’s 2014 NJ Technology Business
Certificate sale (the “Collateral”). In addition to the "Collateral", the Board
of Directors of the Corporation has approved and duly notified New Jersey Tax
Transfer Corporation to withhold an additional $100,000.00 in escrow until 90
days from the full repayment of this $175,000.00 loan to James R. Solakian from
the $1,300,000.00 anticipated proceeds from the 2014 New Jersey Technology
Business Tax Certificate. The indebtedness evidenced by this Note and the
obligations created hereby are secured by this ASSIGNMENT. All of the terms of
said Assignment are specifically incorporated by reference into this Note and
made a part of this Note. It is the intent of the parties that all amounts due
and payable on this Loan be paid from the sale of the Maker's 2014 NJ Technology
Business Certificate and will be the principal source of repayment of the Note.
In the event that this payment is delayed past May 5, 2015, the Personal
Guaranty provide by Michael D. Francis will be the secondary source of full
repayment, if not otherwise paid by the Maker.

 

                The Maker acknowledges that: (a) the providing of the Collateral
as security by such assignment by Maker is the material inducement to the Lender
to make the Loan; and (b) the Lender would not have made the Loan in the absence
of the Collateral and Assignment and the Personal Guaranty of Michael D.
Francis.

 







Page 5 of 36 Initials _____ _____

 

 

8.             ADDITIONAL COLLATERAL. None

 

9.             DEFAULT. The Maker shall be in default under this Note upon the
occurrence of any of the following events (each an "Event of Default"):

 

(a) If Maker fails to pay within 7 days of the due date amounts payable
hereunder; or         (b) If Maker fails to perform or breaches any covenant,
agreement or undertaking in or otherwise commits a default under this Note or
any Loan Documents, or the assignment of the Collateral for this Note, or in or
under any other document, instrument, or agreement, evidencing, securing or
otherwise relating to the indebtedness evidenced by same; or         (c) If any
of the representations or warranties or assurances made or given by the Maker in
this Note or any Loan Documents, or the assignment of the Collateral, or in or
under any other document, instrument, or Agreement, evidencing, securing or
otherwise relating to the indebtedness evidenced by same are false or untrue or
misrepresented, in whole or in part; or       (d) If any lien is placed on or
any claim make against the Collateral for this Note; or       (e) The ownership
or any part of the ownership of the Collateral for this Note is sold or
transferred or changed for any reason; or         (f) (i) The Borrower shall be
dissolved or shall become bankrupt or shall cease paying its debts generally as
they mature or shall make an assignment for the benefit of creditors; (ii) a
trustee, receiver or liquidator shall be appointed for the Borrower or for a
substantial part of the property of the Borrower or any Guarantor; (iii)
bankruptcy, reorganization, arrangement, insolvency or similar proceedings shall
be instituted by or against the Borrower under the laws of any jurisdiction
(other than any involuntary proceedings which are instituted against the
Borrower without their acquiescence, and which are dismissed of record within
forty-five (45) days following the institution thereof); (iv) the Borrower shall
convene or hold a meeting with its creditors to compromise or make similar
arrangements with respect to its Indebtedness to such creditors; or (v) the
Borrower or their respective directors, stockholders, officers or agents shall
take any action to effect or commence any of the foregoing or with respect to
any of the foregoing.

 







Page 6 of 36 Initials _____ _____

 

 

Upon the happening of any Event of Default, or on the Maturity Date, or on the
Collateral Payment Date, the entire amount of interest, principal and any other
sums due under this Note shall become due and payable immediately and interest
shall accrue thereafter at a rate of interest equal to twenty (20%) percent per
annum (the "Default Rate"). The Default Rate shall apply, without notice,
immediately upon the occurrence of any Event of Default, or on the Maturity
Date, or on the Collateral Payment Date, whichever occurs first, and shall
continue thereafter until all sums then due and payable under this Note are paid
in full. The Maker acknowledges that:(a) the Default Rate is a material
inducement to the Lender to make the Loan; (b) the Lender would not have made
the Loan in the absence of the Agreement of the Maker to pay the Default Rate
upon the occurrence of any Event of Default; (c) such Default Rate represents
compensation to the Lender for the increased risk to the Lender that his Note
will not be repaid by the Maker; and (d) the Default Rate is not a penalty and
represents a reasonable estimate of (i) the cost to the Lender in allocating its
resources (both personal and financial) to the ongoing review, monitoring,
administration and collection of this Note and (ii) compensation to the Lender
for losses resulting from the Maker's default that are difficult to ascertain.

 



Page 7 of 36 Initials _____ _____

 

 

Upon and following an Event of Default or the Maturity Date or the Collateral
Payment Date, the Lender may proceed to protect and enforce the Lender's rights
under this Note, the Assignment, the Loan Documents, and any other document,
instrument or agreement evidencing, securing or otherwise relating to the
indebtedness evidenced hereby. In addition to and not in limitation of, under
applicable law, the Lender may proceed by action at law, in equity, or other
appropriate proceedings, including, without limitation, an action for specific
performance to enforce or aid in the enforcement of any provision contained
herein and in the Assignment, in the Loan Documents, and any other document,
instrument or agreement evidencing, securing or otherwise relating to the
indebtedness evidenced hereby. All of such rights and remedies shall be
cumulative. Maker shall pay all costs of collection of any and all sums due and
owing hereunder and not paid, including without limitation, court costs and
reasonable attorney's fees in connection with the collection of any sums. The
Lender does not give up its rights upon an Event of Default as a result of any
delay in declaring or failing to declare an Event of Default.

 







Page 8 of 36 Initials _____ _____

 

 

The Maker acknowledges and agrees that if more than one person or entity or
combination of the two are collectively referred to as “Maker” or “Borrower”,
then any default or event of default pursuant to any Loan Document caused by any
one of them shall be deemed a default or event of default by all of them.

 

10.           WAIVER. Presentation for payment, demand, protest, notice of
demand, notice of dishonor, notice of nonpayment and right to trial by jury are
hereby waived by the undersigned, except as expressly provided to the contrary
herein.

 

11.           FORBEARANCE. Holder shall not be deemed to have waived any of
Holder's rights or remedies under this Note unless such waiver is express and in
writing signed by Holder, and no delay or omission by Holder in exercising any
of Holder's rights hereunder or at law or in equity, including, without
limitation, Holder's right, after any default by the Maker, to declare the
entire indebtedness evidenced hereby immediately due and payable (if
acceleration is not automatic), shall be construed as a novation of this Note or
shall operate as a waiver or prevent the subsequent exercise of any or all of
such rights. A waiver of any such right in writing on one occasion shall not be
construed as a waiver of Holder's right to insist thereafter upon strict
compliance with the terms hereof without previous notice of such intention being
given to Maker, and no exercise of any right by Holder shall constitute or be
deemed to constitute an election of remedies by Holder precluding the subsequent
exercise by Holder of any or all of the rights, powers and remedies available to
it hereunder, under this Note or under any of the Loan Documents or under any
other document, instrument or agreement evidencing, securing or otherwise
relating to the indebtedness evidenced hereby, or at law or in equity. No
extension of the time for the payment of this Note, or any installment due
hereunder, made by agreement with any person now or hereafter liable for the
payment of this Note shall operate to release, discharge, modify, change or
affect the original liability of Maker under this Note, either in whole or in
part, unless Holder agrees otherwise in writing.

 







Page 9 of 36 Initials _____ _____

 

 

12.           APPLICABLE LAW AND CONSENT TO JURISDICTION. This Note is made and
delivered in, and shall be governed by, enforced under and interpreted in
accordance with the laws of the State of New Jersey. The Maker hereby submits to
the exclusive jurisdiction of the courts of the State of New Jersey located in
Hunterdon County in respect of the interpretation and enforcement of the
provisions of this Note and of the Assignment and of any of the Loan Documents
and of any other document, instrument, or agreement, evidencing, securing or
otherwise relating to the indebtedness evidenced by this Note, and hereby waives
and agrees not to assert as a defense in any action, suit or proceeding for the
interpretation or enforcement of this Note and/or the Assignment and/or any of
the Loan Documents and/or any other document, instrument, or agreement,
evidencing, securing or otherwise relating to the indebtedness evidenced by this
Note that it is not subject thereto or that such action, suit or proceeding may
not be brought or is not maintainable in said courts or that its property is
exempt or immune from execution, that the action, suit or proceeding is brought
in an inconvenient forum, or that the venue of the action, suit or proceeding is
improper.

 

13.           NO JURY TRIAL. In any litigation relating to this Note or the
Assignment given as security for this Note or any of the Loan Documents or any
other document, instrument, or agreement, evidencing, securing or otherwise
relating to the indebtedness evidenced hereby, the Lender and Borrower as Maker
hereby waive their right to trial by jury. The parties acknowledge that they
have consulted with their respective counsel specifically on the ramifications
of waiving the right to request trial by jury prior to agreeing to this
provision.

 





Page 10 of 36 Initials _____ _____

 

 

14.          INDEMNIFICATION BY MAKER. The Maker shall indemnify and hold
harmless the Lender and the Lender’s Representatives from and against any
liability, loss, claim, demand, damage, expense (including costs of
investigation and defense and counsel fees and expenses) or diminution in value,
arising from or in connection with: (i) any breach of any representation or
warranty of the Maker made or contained in this Note or in any other Loan
Document; or (ii) any breach of any agreement of the Maker made or contained or
referred to in this Note; or (iii) any and all claims asserted against the
Collateral and/or any Additional Collateral; or (iv) the Lender concerning the
Loan and/or the Collateral and/or any Additional Collateral. Said
indemnification shall include all claims, liabilities and causes of action
asserted against the Lender. This provision shall supplement and be in addition
to any other "hold harmless and indemnify" provision or "indemnity and
reimbursement" provision contained in this Note or any other Loan Document. It
is intended that this provision and any other "hold harmless and indemnify"
provision or "indemnity and reimbursement" provision contained in this Note or
any other Loan Document be as broad and inclusive as possible to fully protect
the Lender.

 









Page 11 of 36 Initials _____ _____

 

 

15.           THIRD PARTY CLAIMS. In the event that any claim or demand to which
the Lender is entitled to indemnification is asserted by a third party, the
Lender shall notify the Maker of the claim or demand, and the Maker shall
undertake the defense thereof by counsel of its own choosing. In the event that
the Maker fails to give the Lender notice of its agreement, as the indemnifying
party, to defend within five (5) days after receipt of notice of the claim or
demand, or thereafter fails to properly defend, the Lender may, by counsel of
its own choosing, upon notice to the Maker, undertake the defense, compromise or
settlement of such claim or demand on behalf of and for the account and risk of
the Maker and at the Maker’s sole expense. This provision shall supplement and
be in addition to any other "hold harmless and indemnify" provision or
"indemnity and reimbursement" provision contained in this Note or any other Loan
Document. It is intended that this provision and any other "hold harmless and
indemnify" provision or "indemnity and reimbursement" provision contained in
this Note or any other Loan Document be as broad and inclusive as possible to
fully protect the Lender.

 

16.           LIMIT OF VALIDITY. If for any circumstances whatsoever fulfillment
of any provision of this Note, at the time performance of such provision shall
be due, shall involve transcending the limit of validity presently prescribed by
any applicable usury statute or any other applicable law, with regard to
obligations of like character and amount, then ipso facto the obligation to be
fulfilled shall be reduced to the limit of such validity, so that in no event
shall any exaction be possible under this Note that is in excess of the current
limit of validity, but such obligation shall be fulfilled to the limit of
validity. Any payments inadvertently charged to Maker or collected by Holder
that would constitute interest in excess of any applicable legal limit shall be
applied by Holder to the reduction of the unpaid principal amount due hereunder.
It is the intention of Maker and Holder not to create any obligation in excess
of the amount allowable by law. The provisions of this paragraph shall control
every other provision of this Note.

 







Page 12 of 36 Initials _____ _____

 

 

17.           NOTICES. All notices, demands, consents and requests which may be
required to be given shall be in writing and shall be deemed to be properly
given if delivered in person or mailed, certified mail, postage prepaid, or sent
by Federal Express, UPS or similar carrier: (a) to Maker at 211 Warren Street,
Newark, New Jersey 07103 or at such other place as Maker may from time to time
designate by ten (10) calendar days' prior written notice to Holder at the place
of payment of this Note; or (b) to Holder at the place of payment of this Note
or at such other place as Holder shall designate from time to time. Notices,
demands, consents and requests mailed or hereinafter provided to Maker shall be
deemed effectively given on the earlier of three (3) business days after deposit
or the date of actual delivery. Notice to the Note Holder shall not be deemed to
have been given until actually received by the Note Holder. If any notice
required by this Note is also required by applicable law, the applicable law
requirement will satisfy the corresponding requirement under this Note.
Rejection or refusal to accept or the inability to deliver because of changed
address of which no notice was given shall not alter the effectiveness of the
notice, demand, consent or request sent.

 

18.          ASSIGNMENT OF NOTE. This Note, the Assignments of the Collateral
for this Note, any or all of the Loan Documents and any other document,
instrument, or agreement, evidencing, securing or otherwise relating to the
indebtedness evidenced this Note may be transferred or assigned, in whole or in
part, by the Lender to someone else. The Lender or anyone who takes this Note by
transfer and who is entitled to receive payments under this Note is called the
“Holder” or the “Note Holder.”



 



Page 13 of 36 Initials _____ _____

 

 

A. The rights and remedies given in this Note to the Lender are also given to
the Holder or Note Holder.

 

B. The rights and remedies given to the Lender in the Assignment, the Loan
Documents and any other document, instrument, or agreement, evidencing, securing
or otherwise relating to the indebtedness evidenced by this Note are also given
to the Holder or Note Holder.

 

C. Maker understands and agrees that Maker will remain liable on this Note until
it is paid in full.

 

19.           AMENDMENT. This Note may not be changed orally, but only by an
agreement in writing signed by the party, against whom the enforcement of any
waiver, change, modification or discharge is sought.

 

20.         GRAMMAR. Throughout this Note the masculine, the feminine and the
neuter shall be interchangeable, and the singular and the plural shall be
interchangeable, unless the context of this Note indicates otherwise.

 

21.           TERMS. The terms "Lender", "Maker", "Holder" and "Payee" as used
herein shall include the Successors and Assigns of such party. The terms
"Lender", "Holder" and "Payee" shall be interchangeable, unless the context of
this Note indicates otherwise. The terms "Maker", “Payer” and “Borrower” shall
be interchangeable, unless the context of this Note indicates otherwise. The
terms “Collateral” refers to the proceeds from the sale of the Maker’s 2014 NJ
Technology Business Tax Certificate. 

 

SIGNED, SEALED AND DELIVERED by Maker, the day and year first above written.



 



Page 14 of 36 Initials _____ _____

 

  



Witnessed or Attested by: LENDER:                     JAMES R. SOLAKIAN        
          By:   (LS) Name: Dawn Em   James R. Solakian, Individually            
      BORROWER:                     BIONEUTRAL GROUP, INC.                 By:  
(LS) Name: Dawn Em    

Mark Lowenthal, CEO

 

 







Page 15 of 36 Initials _____ _____

 

 

COMMERCIAL LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT dated as of October 10, 2014, between
BioNeutral Group, Inc., a New Jersey Corporation, with Executive Offices at 211
Warren Street, Newark, New Jersey 07103 (together with its Successors and
Assigns, the "Borrower"); and JAMES R. SOLAKIAN, individually, with an address
of 654 N. Meadow Drive, Bound Brook, New Jersey 08805 (together with its
Successors and Assigns, the "Lender").

 

WHEREAS, the Borrower and the Lender agree to enter into this Loan and Security
Agreement to provide for a Term Loan with the Lender (in the amount of
$175,000.00);

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Borrower and the Lender, each
party in consideration that the other join herein, and agree as follows:

 

ARTICLE I

AMOUNT AND TERMS OF TERM LOAN

 

Section 1.01. Term Loan. The Lender shall make a Term Loan to the Borrower in
the original principal amount of exactly ONE HUNDRED SEVENTY FIVE THOUSAND
($175,000.00) U.S. DOLLARS (the "Term Loan" or the "Loan").

 





Page 16 of 36 Initials _____ _____

 

 

Section 1.02. Repayment of Term Loan Principal. As set forth in the Note
evidencing the Term Loan, the principal of the Term Loan shall be paid by (1) up
to $250,000.00 of the $1,300,000.00 proceeds from the sale of the 2014 NJ
Technology Business Certificate [assigned to the Lender by the Borrower (the
“Collateral”)] is received by the Tax Transfer Corporation of New Jersey from
the purchaser. The term the “Collateral” means up to $250,000.00 of the proceeds
from the sale of the 2014 NJ Technology Business Certificate. (2) The Personal
Guaranty and certified financial statement provide by Michael D. Francis. (See:
Section 3.01. Grant of Security Interests).

 

Section 1.03 Payment of Term Loan Interest. Interest on the full amount of the
principal shall be paid with loan principal. Prior to any Event of Default,
interest on the outstanding principal balance of the Term Loan shall accrue at a
twenty (20%) percent per annum rate. Interest shall be calculated on the basis
of a 365-day year for the actual number of days elapsed. Notwithstanding the
foregoing, to the extent permitted by law, upon the occurrence of any Event of
Default under this Agreement or if the Loan is not paid in full (including all
outstanding principal, interest and other charges) by the Maturity Date or by
the Collateral Payment Date (as defined in the Note), whichever is sooner, the
rate of interest on the unpaid principal balance of the Term Loan shall be a
twenty (20%) percent per annum rate ("Term Loan Default Interest Rate"). The
Borrower acknowledges that (a) the Term Loan Default Interest Rate is a material
inducement to the Lender to make the Term Note; (b) the Lender would not have
made the Term Loan in the absence of the agreement of the Borrower to pay the
Term Loan Default Interest Rate upon the occurrence of any Event of Default; (c)
such Term Loan Default Interest Rate represents compensation to the Lender for
the increased risk to the Lender that the Term Loan will not be repaid by the
Borrower; and (d) the Term Loan Default Interest Rate is not a penalty and
represents a reasonable estimate of (i) the cost to the Lender in allocating its
resources (both personnel and financial) to the ongoing review, monitoring,
administration and collection of the Term Loan and (ii) compensation to the
Lender for losses resulting from the Borrower's Default that are difficult to
ascertain.

 





Page 17 of 36 Initials _____ _____

 

 

Section 1.04. Fees. Borrower shall pay Lender’s Origination Fee of $26,250.00 on
or before May 5, 2015. The Lender’s expenses of $2,500.00 for preparation
of Loan Documents shall be paid upon signing of the Term Sheet to John A.
Solakian.

 

Section 1.05. Loan Documents. The following documents and instruments evidencing
or securing or concerning the Commercial Loan are collectively called the “Loan
Documents”:

 





  A. The TERM SHEET.         B. This COMMERCIAL LOAN AND SECURITY AGREEMENT.    
    C. The PROMISSORY NOTE.         D. COLLATERAL: Assignment Letter to Lender
of up to $250,000.00 from the proceeds of the sale of the Maker’s 2014 NJ
Technology Business Certificate. The Board of Directors of the Corporation has
approved and duly notified New Jersey Tax Transfer Corporation to withhold an
additional $100,000.00 in escrow until 90 days from the full repayment of this
$175,000.00 loan to James R. Solakian from the $1,300,000.00 anticipated
proceeds from the 2014 New Jersey Technology Business Tax Certificate.        
E. PERSONAL GUARANTY: Michael D. Francis will provide a personal guaranty and a
certified financial statement which are to be incorporated into the Loan
Documents and provide at closing to the Lender.







 



Page 18 of 36 Initials _____ _____

 



 



  F. Corporate Resolution Authorizing: (1) the Loan; (2) the execution of all of
the Loan Documents by the Corporation; (3) the Collateral consisting of the
Assignment including direct payment of up to $250,000.00 from the proceeds of
the sale of the 2014 NJ Technology Business Tax Certificate to Lender, and (4)
the applicable Representations and Warranties and the Indemnity.         G.
Corporate Warranty that: (1) the Collateral is fully assignable free and clear
of all liens and/or claims; (2) there is no pending material litigation against
the Borrower, including its Divisions and Subsidiaries, if any; and (3) the
Corporation will indemnity and hold harmless the Lender as to any and all claims
asserted against: (a) the Collateral; and/or (b) the Lender concerning the Loan
and/or the assignment of the Collateral.         H. The CERTIFICATION OF
BUSINESS PURPOSE OF BORROWER         I. The COMPLIANCE AGREEMENT of BioNeutral
Group, Inc.



 

The terms of each of the Loan Documents are specifically incorporated herein by
reference. In addition, the terms of each of the Loan Documents are specifically
incorporated by reference into each of the other Loan Documents.

 

ARTICLE II

LOAN PROCEEDS AND PAYMENTS

 

Section 2.01. Use of Loan Proceeds. The proceeds of the Term Loan shall be used
by the Borrowers for working capital purposes in accordance with the cash flow
projections provided by the Borrower and which are part of the Loan Documents
and upon which the Lender has placed considerable reliance, especially with
respect to the Projected Contract Receipts which are incorporated into these
Loan Documents. (See: Exhibit A).

 



Page 19 of 36 Initials _____ _____

 

 

Section 2.02. Payments. All payments of interest, principal and any other sum
payable hereunder shall be made to the Lender, in immediately available funds,
without counterclaim or setoff and free and clear of, and without any deduction
or withholding for, any taxes or other payments, at the Lender's address of 654
N. Meadow Drive, Bound Brook, New Jersey 08805.

 

Section 2.03. Late Fee. If the entire amount of any required principal and/or
interest is not paid in full within seven (7) days after the same is due,
Borrower shall pay to Lender a late fee equal to five (5%) percent of the
required payment. The purpose of the Late Charge to reimburse the Lender for the
extra expense involved in handling delinquent payments. The Borrower
acknowledges that: (a) the Late Charge is a material inducement to the Lender to
make the Loan; (b) the Lender would not have made the Loan in the absence of the
agreement of the Borrower to pay the Late Charge; (c) such Late Charge
represents compensation to the Lender for the increased risk to the Lender that
this Note will not be repaid by the Borrower; and (d) the Late Charge is not a
penalty and represents a reasonable estimate of (i) the cost to the Lender in
allocating Lender’s resources (both personal and financial) to the ongoing
review, monitoring, administration and collection of this Note and (ii)
compensation to the Lender for losses resulting from the Borrower 's default
that are difficult to ascertain.

 

Section 2.04. Usury Limitation. If, at any time, the rate of interest, together
with all amounts which constitute interest and which are reserved, charged or
taken by Lender as compensation for fees, services or expenses incidental to the
making, negotiating or collection of the loan evidenced hereby, shall be deemed
by any competent court of law, governmental agency or tribunal to exceed the
maximum rate of interest permitted to be charged by Lender to Borrower under
applicable law, then, during such time as such rate of interest would be deemed
excessive, that portion of each sum paid attributable to that portion of such
interest rate that exceeds the maximum rate of interest so permitted shall be
deemed a voluntary prepayment of principal. As used herein, the term "applicable
law" shall mean the law in effect as of the date hereof; provided, however, that
in the event there is a change in the law which results in a higher permissible
rate of interest, then this Agreement shall be governed by such new law as of
its effective date.

 



Page 20 of 36 Initials _____ _____

 

 

ARTICLE III

GRANT OF SECURITY INTERESTS

 

Section 3.01. Grant of Security Interests. To secure payment and performance of
the Term Loan and the Borrower’s obligations hereunder and as described in the
Loan Documents, the Borrower hereby grants to the Lender the following:

 

(a)ASSIGNMENT (the “Collateral”) of up to $250,000.00 from the net proceeds from
the Borrower’s 2014 NJ Technology Business Certificate (the "Collateral"), as
security for the performance by Maker of his obligations hereunder and as
described in the Loan Documents. In addition to the "Collateral", the Board of
Directors of the Corporation has approved and duly notified New Jersey Tax
Transfer Corporation to withhold an additional $100,000.00 in escrow until 90
days from the full repayment of this $175,000.00 loan to James R. Solakian from
the $1,300,000.00 anticipated proceeds from the 2014 New Jersey Technology
Business Tax Certificate. All of the terms of said Assignment are specifically
incorporated by reference into this Note and made a part of this Note. It is the
intent of the parties that all amounts due and payable on this Loan be paid from
said assigned $250,000.00 of the net proceeds of the 2014 NJ Technology Business
Certificate proceeds, if not otherwise paid by the Maker.

 







Page 21 of 36 Initials _____ _____

 

    (b)As further security for the loan, the Lender will accept the Personal
Guaranty of Michael D. Francis, which guaranty and certified financial statement
are to be incorporated into the Loan Documents and will be provided to the
Lender at closing.

 

The Collateral, Personal Guaranty and the Assignment by Borrower are all
material inducements to the Lender to make the Loan

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.01. Representations and Warranties. As a further inducement to the
Lender to execute this Agreement and to make the Loan, the Borrower hereby
represents and warrants to the Lender as follows:

 

(a) Borrower is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation. Borrower has the
corporate power and authority to enter into and perform this Agreement and the
other Loan Documents, to enter into and perform all of the obligations required
of the Borrower by all other instruments and other documents referred to herein
to which it is a party, to fulfill its obligations set forth herein and therein,
and to carry out the transactions contemplated hereby and thereby.

 



Page 22 of 36 Initials _____ _____

 

  

(b) The execution, delivery and performance of this Agreement, the other Loan
Documents and the other documents required to be executed by any Borrower
pursuant hereto have been duly authorized by all necessary corporate action.

 

(c) That the Board of Directors of the Corporation has approved and duly
notified New Jersey Tax Transfer Corporation of the assignment of the first
$250,000.00 from the $1,300,000.00 anticipated proceeds from the 2014 New Jersey
Technology Business Tax Certificate to Lender in accordance with the terms of a
Promissory Note and LOAN AND SECURITY AGREEMENT and Assignment Letter to Tax
Transfer Corporation of New Jersey, which have been agreed to by the parties and
the Assignment of the 2014 NJ Technology Business Certificate proceeds, which
assignment of the proceeds are fully assignable free and clear of all liens
and/or claims.

 



Page 23 of 36 Initials _____ _____

 

 

(d) That the Board of Directors of the Corporation has approved and duly
notified New Jersey Tax Transfer Corporation to withhold an additional
$100,000.00 in escrow until 90 days from the full repayment of this $175,000.00
loan to James R. Solakian from the $1,300,000.00 anticipated proceeds from the
2014 New Jersey Technology Business Tax Certificate to Lender in accordance with
the terms of a PROMISSORY NOTE and LOAN AND SECURITY AGREEMENT and ASSIGNMENT
LETTER to Tax Transfer Corporation of New Jersey, which have been agreed to by
the parties.

 



(e) There is no pending material litigation against the Borrower including its
divisions and subsidiaries, of which the Borrower is a Defendant.

 

(f) Prior to funding, Lender must be provided with a current budget of all uses
of cash as presented in a monthly cash flow projection. Such monthly projections
will be updated every two (2) weeks, beginning October 8, 2014 and sent to the
Lender by email to jsolakian@aol.com and by US mail.

 

(g) The initial budget will be provided and approved by the Lender and will be
incorporated into the Loan Documents.

 

(h) The Borrower and the Guarantor acknowledge the importance of the budget and
that the Lender is placing reliance on the strict adherence of the planned
expenditures to the actual expenditures.

 

(i) Borrower shall furnish a copy of the bi-weekly payroll register. Such
register may be redacted as necessary to preserve confidentially of its
employees.

 

(j) Borrower shall furnish a copy of a cash flow statement projecting the use of
funds from the State of New Jersey Tax Credit sale.

 



Page 24 of 36 Initials _____ _____

 

 

ARTICLE V

COVENANTS OF THE BORROWERS

 

Section 5.01. Affirmative Covenants. Without limiting any other covenants and
provisions hereof, the Borrower covenants and agrees, jointly and severally,
that so long as the Term Loan is in effect or any Loan is outstanding:

 

(a) (Payment of Loans) The Borrower will pay the principal of and interest on
the Loans hereunder at the times and place and in the manner provided herein,
and will promptly pay when due any and all other amounts owing to the Lender
under this Agreement or any of the other Loan Documents, in respect of fees,
reimbursement of expenses or otherwise.

 

(b) (Legal Existence and Qualification) The Borrower will preserve and maintain
its corporate existence, rights, franchises, licenses and privileges and remain
in good standing in the jurisdiction of its incorporation.

 

(c) (Compliance with Laws) The Borrower will comply with the requirements of all
applicable laws, rules, regulations and the orders of any court or other
tribunal or governmental or administrative authority or agency applicable to it
or to its business, property or assets, all to the extent that failure to comply
with any such laws, rules, regulations or orders could, singly or in the
aggregate with all other such failures, have a material adverse effect on the
business, prospects, condition or operations of any Borrower. Each Borrower will
obtain and maintain all licenses, permits and permissions relating to its
properties or business, failure to obtain or maintain which could, singly or in
the aggregate with all other such failures, have a material adverse effect on
the business, prospects, condition or operations of the Borrower.

 

Page 25 of 36 Initials _____ _____

 

 

(d) (Closing Costs.) The Borrower shall pay all closing costs, including but not
limited to legal, filing, and any other expense, with regard to the underlying
transactions for the Loans.

 

(e) (Indemnification by Borrower.) The Borrower shall indemnify and hold
harmless the Lender and the Lender’s Representatives from and against any
liability, loss, claim, demand, damage, expense (including costs of
investigation and defense and counsel fees and expenses) or diminution in value,
arising from or in connection with: (i) any breach of any representation or
warranty or indemnity of the Borrower made or contained in this Agreement or in
any other Loan Document, or (ii) any breach of any agreement of the Borrower
made or contained or referred to in this Agreement, or (iii) any and all claims
asserted against the Collateral; or (iv) the Lender concerning the Loan and/or
the Collateral. Said indemnification shall include all claims, liabilities and
causes of action asserted against the Lender. This provision shall supplement
and be in addition to any other "hold harmless and indemnify" provision or
"indemnity and reimbursement" provision contained in this Agreement or any other
Loan Document. It is intended that this provision and any other "hold harmless
and indemnify" provision or "indemnity and reimbursement" provision contained in
this Agreement or any other Loan Document be as broad and inclusive as possible
to fully protect the Lender.

 

Page 26 of 36 Initials _____ _____

 

 

(f) (Third Party Claims.) In the event that any claim or demand to which the
Lender is entitled to indemnification is asserted by a third party, the Lender
shall notify the Borrower of the claim or demand, and the Borrower shall
undertake the defense thereof by counsel of its own choosing. In the event that
the Borrower fails to give the Lender notice of its agreement, as the
indemnifying party, to defend within five (5) days after receipt of notice of
the claim or demand, or thereafter fails to properly defend, the Lender may, by
counsel of its own choosing, upon notice to the Borrower, undertake the defense,
compromise or settlement of such claim or demand on behalf of and for the
account and risk of the Borrower and at the borrower’s sole expense. This
provision shall supplement and be in addition to any other "hold harmless and
indemnify" provision or "indemnity and reimbursement" provision contained in
this Agreement or any other Loan Document. It is intended that this provision
and any other "hold harmless and indemnify" provision or "indemnity and
reimbursement" provision contained in this Agreement or any other Loan Document
be as broad and inclusive as possible to fully protect the Lender.

 

ARTICLE VI

DEFAULT AND REMEDIES

 

Section 6.01. Events of Default. The occurrence of any of the following events
shall constitute an Event of Default under this Agreement:

 



  (a) If Maker fails to pay within 7 days of the due date amounts payable
hereunder; or         (b) If Maker fails to perform or breaches any covenant,
agreement or undertaking in or otherwise commits a default under this Agreement,
the Note or any of the Loan Documents, or the assignment of the Collateral for
this Note, as provided in this Agreement or in or under any other document,
instrument, or agreement, evidencing, securing or otherwise relating to the
indebtedness evidenced by same; or







 

Page 27 of 36 Initials _____ _____

 

 



  (c) If any of the representations or warranties or assurances made or given by
the Maker in this Agreement, the Note or any of the Loan Documents, or the
Assignments of the Collateral, or in or under any other document, instrument, or
agreement, evidencing, securing or otherwise relating to the indebtedness
evidenced by same are false or untrue or misrepresented, in whole or in part; or
        (d) If any lien is placed on or any claim is made against the Collateral
for the Note; or         (e) The ownership or any part of the ownership of the
Collateral for the Note is sold or transferred or changed for any reason; or    
    (f) (i) The Borrower shall be dissolved or shall become bankrupt or shall
cease paying its debts generally as they mature or shall make an assignment for
the benefit of creditors; (ii) a trustee, receiver or liquidator shall be
appointed for the Borrower or for a substantial part of the property of the
Borrower; (iii) bankruptcy, reorganization, arrangement, insolvency or similar
proceedings shall be instituted by or against the Borrower under the laws of any
jurisdiction (other than any involuntary proceedings which are instituted
against the Borrower without their acquiescence, and which are dismissed of
record within forty-five (45) days following the institution thereof); (iv) the
Borrower shall convene or hold a meeting with its creditors to compromise or
make similar arrangements with respect to its Indebtedness to such creditors; or
(v) the Borrower or their respective directors, stockholders, officers or agents
shall take any action to effect or commence any of the foregoing or with respect
to any of the foregoing.





 



Page 28 of 36 Initials _____ _____

 

 

Section 6.02. Rights and Remedies upon Default. Upon the occurrence of any Event
of Default and at any time thereafter, in addition to any other rights and
remedies available to the Lender hereunder or in any of the other Loan Documents
or otherwise, the Lender may exercise any one or more of the following rights
and remedies (all of which shall be cumulative):

 

(a) Declare the entire unpaid principal amount of the Loan then outstanding, all
interest accrued and unpaid with respect to any and all of the foregoing, and
all other amounts payable under or with respect to this Agreement to be
forthwith due and payable, whereupon the same shall become forthwith due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrower.

 

(b) Enforce the provisions of this Agreement by legal proceedings for the
specific performance of any covenant or agreement contained herein or for the
enforcement of any other appropriate legal or equitable remedy, and the Lender
may recover damages caused by any breach by any Borrower of the provisions of
this Agreement, including court costs, reasonable attorneys' fees and other
costs and expenses incurred in the enforcement of the obligations of the
Borrower hereunder.



 



Page 29 of 36 Initials _____ _____

 

 

(c) Exercise all rights and remedies under this Agreement or the other Loan
Documents, and any other agreement with the Borrower, and exercise all other
rights and remedies which the Lender may have under applicable law.

 

(d) Exercise all rights and remedies provided in this Agreement, the other Loan
Documents, the Uniform Commercial Code and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by the
Borrower, except as such notice or consent is expressly provided for hereunder
or required by applicable law.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.01. No Waiver Cumulative Remedies. No failure or delay on the part of
the Lender in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or otherwise
available to the Lender. Such remedies may be exercised without resort or regard
to any other source of satisfaction of any liabilities of the Borrower to the
Lender.

 



Page 30 of 36 Initials _____ _____

 

 



Section 7.02. Amendments, Waivers and Consents. Neither this Agreement nor any
provision hereof may be amended, waived, discharged or terminated orally. No
amendment or waiver of either any provision of this Agreement, or any consent to
any departure by the Borrowers therefrom, shall be effective unless the same
shall be signed by the Borrowers and the Lender. Any waiver or consent may be
given subject to satisfaction of conditions stated therein and any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. In no event will any amendment, waiver or consent be
deemed effective if the result of same is to decrease in any manner the
compensation of the Lender or to increase in any manner the Lender's expenses,
duties or responsibilities unless the Lender has, in each case, expressly
assented thereto in writing.

 

Section 7.03. Addresses for Notices, etc. Except as otherwise expressly provided
in this Agreement, all notices, requests, demands and other communications
provided for hereunder shall be in writing and shall be mailed or delivered to
the applicable party at the address indicated below:

 

If to the Borrower:

 

BioNeutral Group, Inc.

211 Warren Street

Newark, New Jersey 07103

 

If to the Lender:

 

James R. Solakian

654 N. Meadow Drive

Bound Brook, New Jersey 08805

 

or, as to each of the foregoing, to such other address as shall be designated by
such Person in a written notice to the other parties, complying as to delivery
with the provisions of this Section.

 



Page 31 of 36 Initials _____ _____

 

 

All notices, demands, consents and requests which may be required to be given
shall be in writing and shall be deemed to be properly given if delivered in
person or mailed, certified mail, postage prepaid, or sent by Federal Express,
UPS or similar carrier. Notices, demands, consents and requests mailed or
hereinafter provided to Borrower shall be deemed effectively given on the
earlier of three (3) business days after deposit or the date of actual delivery.
Notice to the Lender shall not be deemed to have been given until actually
received by the Lender. If any notice required by this Note is also required by
applicable law, the applicable law requirement will satisfy the corresponding
requirement under this Note. Rejection or refusal to accept or the inability to
deliver because of changed address of which no notice was given shall not alter
the effectiveness of the notice, demand, consent or request sent.

 

Section 7.04. Binding Effect; Assignment. This Agreement shall be binding upon
each of the Borrower and their respective Successors and Assigns, and shall
inure to the benefit of the Borrower, the Lender, and their permitted Successors
and Assigns. The Lender may enforce any of the provisions of this Agreement, the
Note and the other Loan Documents against any one or more of the Borrowers (if
more than one) who sign such Loan Documents or their Successors and Assigns. No
Borrower may assign this Agreement or any rights hereunder without the express
written consent of the Lender. The Lender may, in accordance with applicable
law, sell to one or more Persons, banks or other entities participating in all
or a portion of the Lender's rights and obligations under this Agreement.

 



Page 32 of 36 Initials _____ _____

 

 

Section 7.05. Consent to Jurisdiction and Governing Law. This Agreement is made
and delivered in, and shall be governed by, enforced under and interpreted in
accordance with the laws of the State of New Jersey. The Borrower hereby submits
to the exclusive jurisdiction of the courts of the State of New Jersey located
in Hunterdon County solely in respect of the interpretation and enforcement of
the provisions of this Agreement and the other documents/instruments comprising
the Loan Documents and any of the Loan Documents and of any other document,
instrument, or agreement, evidencing, securing or otherwise relating to the
indebtedness evidenced by the Note, and hereby waives and agrees not to assert
as a defense in any action, suit or proceeding for the interpretation or
enforcement of the Note and/or the other documents/instruments comprising the
Loan Documents that Borrower is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that his
property is exempt or immune from execution, that the action, suit or proceeding
is brought in an inconvenient forum, or that the venue of the action, suit or
proceeding is improper.

 

The Borrower and the Lender, upon advice from their respective counsel, hereby
intentionally, knowingly, voluntarily, expressly and mutually waive the right to
trial by jury of any claim, demand, action or cause of action: (1) arising under
the Loan Documents; or (2) in any way connected with or related or incidental to
the dealings of the parties hereto or any of them with respect to the note or
the loan transaction related hereto in each case whether now existing or
hereafter arising and whether in contract or tort or otherwise, and each party
hereby agrees and consents that any such claim, demand, action or cause of
action shall be decided by court trial without a jury and that any party to this
Agreement may file this Agreement or a copy thereof with any court as written
evidence to the consent of the parties hereto to the waiver of their right to a
trial by jury.

 



Page 33 of 36 Initials _____ _____

 

 

Section 7.06. Severability. In the event that any provision of this Agreement or
the application thereof to any Person, property or circumstances shall be held
to any extent to be invalid or unenforceable, the remainder of this Agreement
and the application of such provision to Persons, properties or circumstances
other than those as to which it has been held invalid or unenforceable shall not
be affected thereby, and each provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

 

Section 7.07. Headings. Article and Section headings in this Agreement and any
table of contents are included herein for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

 

Section 7.08. Integration. This Agreement is intended by the parties as the
final, complete and exclusive statement of the transactions evidenced by this
Agreement. All prior or contemporaneous promises, agreements and understandings,
whether oral or written, are deemed to be superseded by this Agreement, and no
party is relying on any promise, agreement or understanding not set forth in
this Agreement. This Agreement may not be amended or modified except by a
written instrument describing such amendment or modification executed by the
Borrower and the Lender.

 



Page 34 of 36 Initials _____ _____

 

 

Section 7.09. Relationship of the Parties. It is hereby acknowledged by the
Lender and the Borrower that the relationship between them created hereby and by
the other documents/instruments comprising part of the Loan Documents is that of
creditor and debtor and is not intended to be and shall not in any way be
construed to be that of a partnership, a joint venture, or principal and agent;
and it is hereby further acknowledged that disbursement of any Loan Proceeds to
anyone other than Borrower pursuant to the terms, covenants and conditions of
this Agreement shall not be deemed to make Lender a partner, joint venturer, or
principal or agent of Borrower, but rather shall be deemed to be solely for the
purpose of protecting Lender's security for the indebtedness evidenced by the
Note and other indebtedness of Borrower to Lender.

 

Section 7.10. No Third-Party Beneficiaries. No one other than the parties
hereto, their respective Successors and Assigns, shall have any rights hereunder
as a third-party beneficiary or otherwise.

 

Section 7.11 Compliance. The Borrower agrees, if requested by Lender or any
Agent for Lender, to the following:

 

                (a) To fully cooperate and adjust for clerical errors, any or
all Loan Documents as Defined in this Agreement and any or all loan closing
documentation if deemed necessary or desirable in the reasonable discretion of
Lender to enable Lender to correct, record, sell, convey, seek guaranty, insure
or market the Loan to any entity or investor.

 

                (b) Upon demand of Lender, to do any act or execute any
additional documents as may be required by Lender to confirm or further secure
the Lender's lien(s) or security interest(s).

 

                (c) To comply with all above requests/demands by the Lender
within (5) days from date of mailing of said requests. The Borrower agrees to
assume all costs including, by way of illustration and not limitation, actual
expenses, legal fees and related losses for failing to comply with correction
requests in the above noted time period.

 

Page 35 of 36 Initials _____ _____

 

 

(d) To receive by email to jsolakian@aol.com monthly financial statements as
available including a Balance Sheet and Statement of Operations for the last
completed fiscal month. Such financial statement shall be furnished on or before
October 27, 2015 and November 26, 2014, which dates may be subject to change.

 

Section 7.12. Grammar. Throughout this Agreement the masculine, the feminine and
the neuter shall be interchangeable, and the singular and the plural shall be
interchangeable, unless the context of this Agreement indicates otherwise.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as an instrument under seal, by their respective officers thereunto
duly authorized, as of the date first above written.

 



Witnessed or Attested by:   LENDER:                     JAMES R. SOLAKIAN      
            By:   (LS) Name:   Dawn Em     James R. Solakian, Individually      
   



          Date: October 10, 2014               Witnessed or Attested by:  
BORROWER:                     BIONEUTRAL GROUP, INC.                   By:  
(LS) Name: Dawn Em    

Mark Lowenthal, CEO

                      Date: October 10, 2014  

 

 



Page 36 of 36 Initials _____ _____





 



